Supreme Court of Florida
                                   ____________

                                   No. SC15-1260
                                   ____________

                         HARDEE COUNTY, FLORIDA,
                                 Petitioner,

                                          vs.

                                   FINR II, INC.,
                                    Respondent.

                                   [May 25, 2017]

QUINCE, J.

      This case is before the Court for review of the decision of the Second

District Court of Appeal in FINR II, Inc. v. Hardee County, 164 So. 3d 1260 (Fla.

2d DCA 2015). The district court certified that its decision is in direct conflict

with the decision of the First District Court of Appeal in City of Jacksonville v.

Smith, 159 So. 3d 888 (Fla. 1st DCA 2015). We have jurisdiction. See art. V,

§ 3(b)(4), Fla. Const. We approve the First District’s holding in Smith that the

Bert J. Harris, Jr., Private Property Protection Act (“Bert Harris Act” or “Act”)

does not apply to claims arising from government action that regulates property
adjacent to the claimant’s property. We disapprove the Second District’s contrary

decision in FINR II.

                                 BACKGROUND

      Respondent, FINR, operates a neurological rehabilitation center on a large

parcel adjacent to property owned by a phosphate mining company. In pursuit of

mixed-use residential and commercial development, Petitioner, Hardee County,

encouraged FINR to apply for a “Rural Center” land use designation for its parcel

which included a quarter-mile mining setback on adjacent property. In 2007,

FINR applied for, and Hardee County approved, the land use designation change

and modified the Hardee County Comprehensive Plan to grant the setback on the

phosphate mining company’s adjacent property.

      In 2012, Hardee County granted the phosphate mining company a special

exception to the land use designation that would decrease the quarter-mile setback

to as little as 150 feet. FINR brought a claim under the Bert Harris Act, section

70.001, Florida Statutes (2012), against Hardee County seeking $38 million in

damages for devaluation of its property for use as a neurological rehabilitation

center. The trial court dismissed the claim with prejudice, finding that the Act did

not apply to FINR because the quarter-mile setback change did not directly restrict

or limit FINR’s property. The Second District reversed and certified conflict with

Smith, in which the First District found that a property owner may not state a claim


                                        -2-
under the Bert Harris Act for devaluation of the claimant’s property based on

governmental action on the adjacent parcel.

                                      ANALYSIS

      This Court reviews statutory interpretation de novo. See Polite v. State, 973

So. 2d 1107, 1111 (Fla. 2007). The goal of statutory interpretation is to identify

the Legislature’s intent. Crews v. State, 183 So. 3d 329, 332 (Fla. 2015). To do

so, this Court first consults the plain meaning of the statute’s text. W. Fla. Reg’l

Med. Ctr., Inc. v. See, 79 So. 3d 1, 9 (Fla. 2012). “When the statute is clear and

unambiguous,” this Court uses the plain language and avoids rules of statutory

construction. Daniels v. Fla. Dept. of Health, 898 So. 2d 61, 64 (Fla. 2005). This

Court endeavors to give effect to every word of a statute so that no word is

construed as “mere surplusage.” Heart of Adoptions, Inc. v. J.A., 963 So. 2d 189,

198 (Fla. 2007).

                                   I. Plain Meaning

      The Act was intended “as a separate and distinct cause of action from the

law of takings . . . for relief, or payment of compensation, when a new law, rule,

regulation, or ordinance of the state or a political entity in the state, as applied,

unfairly affects real property.” § 70.001(1), Fla. Stat. (2012). An existing use

includes “actual, present use or activity” on the land and “reasonably foreseeable,

nonspeculative land uses” which increase the fair market value of the property.


                                           -3-
§ 70.001(3)(b)1.-2., Fla. Stat. A vested right is determined under the principles of

equitable estoppel or substantive due process. § 70.001(3)(a), Fla. Stat.

      The Act provides that the government action must “directly restrict[] or

limit[] the use of real property” for the property to be considered “inordinately

burdened.” § 70.001(3)(e)1., Fla. Stat. To ensure that the word “directly” is not

construed as mere surplusage, the government action must directly act upon the

owner’s parcel. To hold otherwise would give the language no more meaning than

if the word “directly” had been omitted. The plain language of the Act provides

that claims under the Act may not be based on government action on another

parcel. Because reasonable minds may disagree with this interpretation, we turn to

other tools of statutory construction.

   II. Canons of Construction, Attorney General Opinion, and Legislative
                                  History

      Statutes that alter the common law are narrowly construed. See Allstate Ins.

Co. v. Rudnick, 761 So. 2d 289, 293 (Fla. 2000). Waivers of sovereign immunity

must be construed narrowly in favor of the government. See Rabideau v. State,

409 So. 2d 1045, 1046 (Fla. 1982); Manatee Cty. v. Town of Longboat Key, 365

So. 2d 143, 147 (Fla. 1978). Narrow interpretation of waivers of sovereign

immunity protect “the public against profligate encroachments on the public

treasury.” Spangler v. Fla. St. Tpk. Auth., 106 So. 2d 421, 424 (Fla. 1958). Where

a statute is open to multiple interpretations, Florida courts endeavor to avoid

                                         -4-
interpretations which would lead to absurd results. Tampa-Hillsborough Cty.

Expressway Auth. v. K.E. Morris Alignment Serv., Inc., 444 So. 2d 926, 929 (Fla.

1983). Because the Act alters the common law and waives sovereign immunity, it

must be narrowly construed.

      Legislative history can be helpful in construing a statute when its plain

language is unclear. BellSouth Telecomms., Inc. v. Meeks, 863 So. 2d 287, 289

(Fla. 2003). Additionally, this Court has held that “[a]lthough an opinion of the

Attorney General is not binding on a court, it is entitled to careful consideration

and generally should be regarded as highly persuasive.” McKenzie Check

Advance of Fla., LLC v. Betts, 928 So. 2d 1204, 1214 (Fla. 2006) (quoting State v.

Family Bank of Hallandale, 623 So. 2d 474, 478 (Fla. 1993)). Amendments to

statutes enacted shortly after controversies regarding the interpretation of the

original act arise may be considered guidance for the original interpretation.

Lowry v. Parole & Prob. Comm’n, 473 So. 2d 1248, 1250 (Fla. 1985). Long

periods between original enactment and amendment render use of the amendment

to demonstrate original legislative intent inappropriate. Betts, 928 So. 2d at 1210.

With these principles in mind, we consider the parameters of the Bert Harris Act.

      The Act is an alteration of common law principles of eminent domain and

inverse condemnation. Therefore, the Act must be construed narrowly, no more

broadly than clearly specified. See Rudnick, 761 So. 2d at 293. Because the Act


                                         -5-
does not clearly extend to owners whose property has not been directly regulated

by government action, we decline to so broadly construe it.

      In addition to being a derogation of common law, the Act is also a waiver of

sovereign immunity. This Court construes waivers of sovereign immunity

narrowly to protect public funds. See Rabideau, 409 So. 2d at 1046; Town of

Longboat Key, 365 So. 2d at 147; Spangler, 106 So. 2d at 424. This canon of

construction also encourages a narrow reading of the Act. If we interpret the Act

more broadly, local governments would be subject to claims under the Act each

time they made changes to their own property or performed duties within their

well-established police powers which may affect private property. A broad

interpretation leads to an absurd result, which we endeavor to avoid. See K.E.

Morris Alignment Serv., Inc., 444 So. 2d at 929.

      In interpreting a statute, legislative history is also instructive. Meeks, 863

So. 2d at 289. The legislative history of the Act indicates that the Legislature

intended to create new procedures to give inordinately burdened property owners a

day in court before exhausting all administrative remedies and to give them the

ability to arbitrate a dispute with a governmental entity without first having to

obtain its consent. Fla. H.R. Comm. on Judiciary, CS for HB 863 (1995), Bill

Analysis & Economic Impact Statement 2-3 (final May 23, 1995) (on file with Fla.

State Archives). In a scholarly article, three original drafters of the Act provided a


                                         -6-
detailed history of its origin. David L. Powell et. al., A Measured Step to Protect

Private Property Rights, 23 Fla. St. U. L. Rev. 255, 259-61 (1995). According to

the drafters, the Legislature was focused on “the appropriate means to give

landowners protection . . . against some regulatory actions which do not rise to the

level of a taking.” Id. at 258. In the drafters’ words, “[a] governmental action

which indirectly burdened or inadvertently devalued an owner’s land, because of

regulatory decisions regarding another owner’s property, would be too attenuated

for relief under the Harris Act.” Id. at 273. Thus, legislative history supports the

interpretation that the Act was intended to apply to property that was itself the

subject of the governmental action, not to tangential property.

      Attorney General opinions are also persuasive in statutory construction.

Betts, 928 So. 2d at 1214. While not binding on this Court, the Florida Attorney

General favored a narrow construction of the Act in an opinion issued the year the

Act became effective. The Attorney General found that the Act does not apply to

property that has “suffered a diminution in value or other loss as a result of its

proximity to the property that is subject to” a government action. Op. Att’y Gen.

Fla. 95-78 (1995). We agree.

      While long periods between a statute’s enactment and its amendment render

the use of the amendment to demonstrate original legislative intent inappropriate,

amendments enacted shortly after controversies as to the interpretation of the


                                         -7-
original act arise may be considered useful guidance for the original intent. Lowry,

473 So. 2d at 1250; Betts, 928 So. 2d at 1210. The 2015 Amendment to section

70.001(3)(f) made clear that the Act does not apply to property owners whose

parcel is not “the subject of and directly impacted by the action of a governmental

entity.” Ch. 2015-142, § 1, Laws of Fla. (2015). The Final Bill Analysis of the

2015 Amendment cites the conflict case, Smith, 159 So. 3d at 888, as the impetus

for the Amendment. See Fla. H.R. Comm. on Judiciary, CS for CS for CS for HB

383 (2015), Final Bill Analysis 5 n.25 (final June 17, 2015) (available at

https://www.flsenate.gov/Session/Bill/2015/0383/Analyses/h0383z2.CJS.PDF).

Although the 2015 Amendment was passed nearly two decades after the original

enactment, the 2015 Amendment was passed in response to the novel controversy

arising from this case. We find the 2015 Amendment persuasive.

      These tools of statutory interpretation favor a narrow interpretation of the

Act. Owners whose property has not been directly acted upon by a governmental

entity may not state a claim under the Act. With this interpretation, we return to its

application to this case.

                             III. Application to FINR

      The government action in this case directly applied to the mining setback.

For FINR to state a claim, FINR must have a property interest in the setback.

Setbacks can be enforced through restrictive covenants or deed restrictions or


                                        -8-
imposed by the government through its police power. In holding that setbacks may

be accomplished by police power, this Court noted the following:

      [S]etback lines . . . do not really create an easement in the strict legal
      sense. No one acquires any right of passage or other use to the
      exclusion of the owner over that part of the lot upon which buildings
      or structures are forbidden. The effect of setback lines and open yards
      and spaces in zoning ordinances is merely to regulate the use of
      property. It gives no beneficial use to another, except as light and air
      may rest undisturbed in the space where structures are prohibited.
      This restriction of use is based upon the exercise of the police power
      for the general welfare, and is not based on contract rights or the
      exercise of the power of eminent domain.

City of Miami v. Romer, 58 So. 2d 849, 851 (Fla. 1952) (emphasis added) (quoting

State v. Houghton, 213 N.W. 907, 908 (Minn. 1927)). The setback in this case was

created by police power—land use designation—for the general welfare. The

setback in this case is not a property right for which FINR may state a claim under

the Act.

                                  CONCLUSION

      Based on the foregoing, we approve the First District’s decision in Smith,

disapprove the Second District below, and remand for further proceedings

consistent with this opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, and LEWIS, JJ., concur.
LAWSON, J., concurs specially with an opinion, in which CANADY, J., concurs.
POLSTON, J., concurs in result only.




                                        -9-
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

LAWSON, J., specially concurring.

      I agree with the result reached by the majority and most of the majority

opinion, but concur specially because much of the majority’s analysis is

unwarranted. The text of the statute fully resolves this case, leaving “no occasion

for resorting to the rules of statutory interpretation and construction,” Holly v.

Auld, 450 So. 2d 217, 219 (Fla. 1984) (citations omitted), and rendering section II

of the majority opinion improper, id. As the plain language of the statute ends our

inquiry, I would end our analysis with the conclusion in section I that: “The plain

language of the Act provides that claims under the Act may not be based on

government action on another parcel.” Majority op. at 4.

CANADY, J., concurs.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      Second District - Case No. 2D14-788

      (Hardee County)

Frank E. Matthews, D. Kent Safriet, Timothy M. Riley, and Mohammad O. Jazil of
Hopping Green & Sams, P.A., Tallahassee, Florida; and Kenneth B. Evers of
Kenneth B. Evers, P.A., Wauchula, Florida,

      for Petitioner

Edward P. de la Parte, Jr., Patrick J. McNamara, David M. Caldevilla, and Vivian
Arenas-Battles of de la Parte & Gilbert, P.A., Tampa, Florida,

                                         - 10 -
for Respondent




                 - 11 -